Case 1:19-mc-00157-DLC Document 4-1 Filed 03/28/19 Page 1 of 43




                EXHIBIT A
           Case 1:19-mc-00157-DLC Document 4-1 Filed 03/28/19 Page 2 of 43


Lee Falla

From:                               Amanda Perry <amanda.perry@vitaluae.com>
Sent:                               07 December 2017 06:38
To:                                 Lee Falla
Cc:                                 Leigh Digard; Karen J Cleal; Lisa Ogier; Luda; Ram
Subject:                            Re: Cezanne - follow up documents
Attachments:                        20171206131340.pdf; 20171206131319.pdf; Licence_SBFP_MISA.pdf;
                                    20171206131405.pdf; 20171206131421.pdf



Dear Lee,

Hope this email finds you well.

Please see the below answer and attached documents as per requirement.

Kindly note that as per the bank regulations transfer is required to be made asap - Bank account will
automaticaIJy close if no transfer/transaction is made 2 weeks from the time it was opened.


Fujairah Media Freezone

The new Cezanne is registered in this jurisdiction. It is not somewhere we have used before. Would you be able to
clarify the following:

•    Why have you specifically recommended a Fujairah Media Freezone Company and have you received any
advice as to its suitability as a jurisdiction for investment into India? - We have been using this jurisdiction for
nearly 10 years and it was chosen because of speed in incorporation which was the priority given to us by Leigh.
Legal advice was sort and it was confirmed that it was a suitable vehicle to be used for investment into India.

•    Is the use of these companies established practice in your part of the world and do you have prior experience in
operating these companies? - Yes+ Yes very much so, they are a similar entity to Offshore companies and very
widely used in this region for foreign ownership. They can be used as asset holding as well as trading activities,
limited liability and can be owned 100% by a foreign national.

•    Can you provide any additional comfort with respect to the stability and rule of law in this Freezone - i.e. can
the trustees be sure that their asset is secure there? - Yes, we ourselves have an 8 year old company there which is
in turn owned by a BVI Company. I suggest when the formailities of investment are complete, we transfer the
ownership of this compnay under the umbrella of the Cezanne Limited JAFZA Company

•    I note that Article 11 of the company's articles states that the company only exists for a year but that this will
automatically renew unless terminated by a legal reason - can you advise what such legal reasons might
exist? Forced closure by court for illegal activity. Upon payment of license annual fee, a new trade license is
issued however company continues even if payment is not made. The company must be formally closed as it will
not automatically be struck off for non-payment.




Banking

We note that the banking arrangements for the company have been set up in the Comoros. Again this is unfamiliar
territory for us and we are a little anxious at using it, especially given the unusual manner of funding. Would you be
able to clarify the following:
          Case 1:19-mc-00157-DLC Document 4-1 Filed 03/28/19 Page 3 of 43

•   Why has the Comoros been selected as it would not seem to be an established international banking centre and
do you have experience working with it? It was chosen as it was the most flexible time wise, for opening bank
accounts. We have experience working with it and had no negative experiences. All payments were received in
time and in full. The level of service is very professional and personal.

•    Similarly why has this specific banking organisation (Societe Bancaire et Fiducia ire Privee) been selected and
again do you have experience working with it? Yes, worked with them for a while. Due to the urgent need we have
selected them because they are the fastest bank to open an a/c. We have multiple relationships with banks in the
region but at present, DIFC located banks are more reliable.

•    Is it actually a bank or is it some sort of transfer agency? Societe Bancaire et Fiduciaire Privee bears banking
license granted by Mwali International Services Authority {B20210001). According to banking act 2013 MISA
(Mwali International Services Authority) is responsible for financial services and licensing in Moheli. The island is
autonomous and has its own internal legislation on the control and management of the sector. Due to the
aforementioned, please note that SBFP is not regulated by Central Bank of Comoros

•    Is it licensed and regulated in any way as I couldn't seem to identify it through the Comoros Central Bank as
being an authorised banking organisation? ff it isn't can you provide any sort of comfort as to the security and
reliability of transferring this significant amount through it? Attached the The Autonomous Island of Moheli, Union
of Comoros -International Banking license

•    If it is a bank, can you confirm that Cezanne does have a specific non-pooled account with it and that you have
direct control over this account? Each client of SBFP has non-pooled account, the details of which are provided
with the personal cabinet data right after the account is opened. Client can login in the i-banking system and
excutes external/internal payments from his/her personal account.

•    It has been suggested that it is necessary to split the payment to Cezanne's bank account by routing it through
two accounts in the name of Societe General in Dubai with Mashreq Bank and in the name of International Financial
Services in Minsk, Belarus with Belinvestbank. Presumably in each case this is through a pooled account that is
operated for SBF? The incoming payments are initiated with the help of payment instructions provided by the
Account managerof a client. The bank operates through the network of bank-paerters. After the funds reach the
correspondent accounts of the bank the transferred amount is credited to the personal SBFP account of a client.

•    Could you clarify the reason for having to split the payment into 2 and also confirm whether you have
experience in operating such an arrangement for payments and if so whether you have experienced any difficulties
in the past? In reference to the split payment, please be informed that the suggestion is derived from the matter
of comfort. In case of the split, less commission is changed as well as less attention is paid by the correspondent
banks.

•    Do you understand why one payment would be routed through Belarus as this would seem a very unusual and
not particularly reputable jurisdiction for international banking? Kindly note that both Societe Generale and
International Financial Services are the intermediaries of the bank. The compliance department selected both
partners according to the incoming transfer features. In case Client is not consent with the bank-partner provide,
the bank may re-assign it.




Should you have further clarification please let us know.

                                                           2
Case 1:19-mc-00157-DLC Document 4-1 Filed 03/28/19 Page 4 of 43




                EXHIBITB
     Case 1:19-mc-00157-DLC Document 4-1 Filed 03/28/19 Page 5 of 43




                    I'



                  IE                           I         E
              I           I I E                I
Presentation of Societe Bancaire et Fiduciaire Privee 2016
Case 1:19-mc-00157-DLC Document 4-1 Filed 03/28/19 Page 6 of 43




                      S CIETE BAN IRE ET
                      FIDUCIAIRE PRIVEE
                      •   Advantages of International Offshore Bank Accounts

                      •   About Societe Bancaire et Fiduciaire Privee Bank

                      •   SBFP Products and Prices

                      •   Types of Accounts

                      •   Debit Card Types

                      •   Letter of Credit and Bank Guarantee

                      •   Investment Solution

                      •   Comoros Jurisdiction
               Case 1:19-mc-00157-DLC Document 4-1 Filed 03/28/19 Page 7 of 43




                                  Societe Bancai:re et Fiduciaire Privee




•   Act Secure and Anonymously
Operating from a restriction-free jurisdiction
you can remain untrackable by Local and
international authorities




                                                    •   Investing
                                                    An offshore bank will provide you with a wide
                                                    choice of investment products that are not
                                                    usually available either in your home country
                                                    or in your current Location
    Case 1:19-mc-00157-DLC Document 4-1 Filed 03/28/19 Page 8 of 43




              SBFP - Right Choice Going Offshore
SBFP - The Place Where your Requirements Meet our Solutions

      What do you receive opening a bank account with SBFP?




                         Privacy                         Confidentielity
                    Jurisdiction of the                   No exchange of
                    Union of Comoros                   . information with
                     is not OECD and                     the third parties
                     FATCA regulated                         (no CRS)
        Case 1:19-mc-00157-DLC Document 4-1 Filed 03/28/19 Page 9 of 43




Societe Bancaire et Fiduciaire Privee Bank (SBFP) is a financial institution,
registered and licensed by Mwali International Services Authority (B20210001).

It was founded by the previous holders of a dissolved Swiss bank Wegelin & Co.
which was providing offshore services 1741-2013. The Jurisdiction of the Union
of Comoros allows to provide the bank secrecy as previously in Switzerland.

SBFP is a prototype of Swiss Private Bankers Association (SPBA) managed by
experienced Swiss banking professionals.

Former Swiss bankers, followers of Konrad Rummler, Ivan Glasenberg and
Hans Thomann obtained the licence of the Union of Comoros in 2016 in order
to form Societe Bancaire et Fiduciaire Privee Bank.
       Case 1:19-mc-00157-DLC Document 4-1 Filed 03/28/19 Page 10 of 43




 A/C        PES

STANDARD:



                 Account with individual IBAN and beneficiary name of SBFP bank. This
                 bank account type guarantees complete security of Customer
                 information and allows receiving incoming transfers faster as it saves
                 time of allocation of funds on sub-accounts.




PREMIUM:



                                         Bank account opening fee is ONLY PAID when the Bank
                                                           approves the account to be opened.
              Case 1:19-mc-00157-DLC Document 4-1 Filed 03/28/19 Page 11 of 43




    DEBIT               RDS


•   Corporate and Personal Debit Cards
•   No Name Cards
•   Access your Funds in any Currency
    Worldwide
•   Card is Safely Sent to your Home or Office
    Worldwide
   Case 1:19-mc-00157-DLC Document 4-1 Filed 03/28/19 Page 12 of 43




INDUVIDUAL C RPO
ACC UNT FEES
                        € 600/1000                       € 800/1500                       € 1000/2000



                            €20                              € 15                             € 15



                            €25                              €25                              €25


                            €5                               Free                             Free



               0,5% {min 40€)/0.5% {min 200€)   0,5% {min 40€)/0.5% {min 200€)   0,5% (min 40€)/0.5% (min 200€)




                           €450                             €450                             €350



                           €550                             €550                             €550
        Case 1:19-mc-00157-DLC Document 4-1 Filed 03/28/19 Page 13 of 43




    The Comoros Islands are situated in the north end of Mozambique and its
archipelago consists of four distinct islands namely, Ngazidja, Mwali, Nzwani and Mahore. ·




For Reference:
www.mwaliregistrar.com/list-of-entities
Case 1:19-mc-00157-DLC Document 4-1 Filed 03/28/19 Page 14 of 43




                      Contact Us
                           ADDRESS
                       Registered Office:
          Rue Bandar Es Salam 10, Fomboni, Comoros




                            E-MAIL
                  Laura.meier@sbfprivee.com
Case 1:19-mc-00157-DLC Document 4-1 Filed 03/28/19 Page 15 of 43




                EXHIBITC
              Case 1:19-mc-00157-DLC Document 4-1 Filed 03/28/19 Page 16 of 43



VIT/\L  ·   ...       '".     ;   '\.
                                                                                Amanda Perry <amanda.perry@vitaluae.com>



SBFP BANK ACCOUNT for Cezanne Limited FZE UPD
1 message

Daria Chekhova <daria.chekhova@sbfprivee.com>                                                  Thu, Nov 23, 2017 at 7:18 PM
To: amanda.perry@vitaluae.com
Cc: luda@vitaluae.com


 Dear Client,

 We are happy to have you on board with Societe Bancaire et Fiduciaire Privee!

 Now you have your transfer instructions for the account

 Cezanne Limited FZE 89-42-002 Current Corporate Standard Account VA EUR

 Kindly be informed that your first transfer must be made in two following weeks after the account is opened.

 The bank account opening fee is deducted automatically from your account when the first transfer is made.

 Please consult with your account manager in case the amount of transfer exceeds 500 000 EUR since the
 correspondent bank might be changed.

 Please, provide me with the copy of each payment made to

 daria.chekhova@sbfprivee.com
 info@sbfprivee.com



 Kind regards,




       Daria Chekhova
       Client Relatfonsllip 1\Jcu1ager

       ~B>                  Sn,.i.'1 i· l\;u wai re <·1 l'i.l11nai1<· I" in'<


       T,,,J: +372 5773 5791
       E.'11 i.1       i! · d,u·ia.d1el<ll0\'<1@sbfpl'ivee.co111
       ';j._ ;p.··.info@sbfpri•'ee.com
       1'. "c i•· 0
                        llttps:/ / sbfprir,ree.coni



  !ifil WIRE INSTRUCTIONS FOR SBFP. CURRENCY-EUR_Mashreq_ SG_ Cezanne Limited FZE.docx
     59K
Case 1:19-mc-00157-DLC Document 4-1 Filed 03/28/19 Page 17 of 43




                EXHIBITD
                         Case 1:19-mc-00157-DLC Document 4-1 Filed 03/28/19 Page 18 of 43
•.,;;;z:a   r.::s-




                                                           Administration Address:
                                        PO Box 139, 9-12 The Grange, St Peter Port, Guernsey, GY1 3JL
                                               Tel: (44) 1481 754700 Fax: (44) 1481 728600

                     BY EMAIL ONLY
                     Christophe Lalandre
                     Bank Lombard Odier & Co Ltd
                     The Fairmont
                     25th Floor
                     Sheikh Zayed Road
                     PO Box 212240
                     Dubai, UAE

                     Ref: kk/g-kv-loi
                     Date: 7th December 2017

                     Dear Christophe

                     RENOIR INVESTMENTS LIMITED - ACCOUNT NO: 523998

                     We should be grateful if you could please· arrange the following transfer:

                     Amount:                    USD 650,000.00 (Six hundred and fifty thousand US Dollars)
                     Receiving Bank:            Noor Islamic Bank, Dubai UAE
                     Swift Code:                NISLAEAD
                     Receiving Bank Correspondent Details:
                     Bank Name:                 Citibank, New York
                     SWIFT Code:                cmUS33


                     Beneficiary Name:          CREDIT FONCIER, Dubai, UAE
                     Account Number:            AE87 0520 0024 10799420 026
                     Payment Details:           Cezanne 10-3-312-0-0000003

                     Thank you for your assistance in this matter.

                     Yours sincerely
                     For and on behalf of
                     Renoir Inv~ents Limited
                             ~



                                                                               ~SkP~-
                                         ?""'

                                                 ~
        ~/<~-
                         /         /
                     Plutus Limited                                                 Opus Management Limited
                     Corporate Director                                             Corporate Director



                               Registered Office: PO Box 139, 9-12 The Grange, St Peter Port, Guernsey, GY1 3JL
                                                 Tel: (44) 1481 754700 Fax: (44) 1481 728600
                                                            Registered Number: 57825
            Case 1:19-mc-00157-DLC Document 4-1 Filed 03/28/19 Page 19 of 43




                                              Administratfon Address:
                           Po Box 139, 9-12 The Grange, St Peter Port, Guernsey, GY1 3JL
                                   Tel: (44) 1481 754700 Fax: (44) 1481 728600

        BY EMAIL ONLY
        Christophe Lalandre
        Bank Lombard Odler & Co Ltd
        The Fairmont
        25th Floor
        Sheikh Zayed Road
        PO Box 212240
        Dubai, UAE


        Ref: kk/g-kv-loi
        Date: 7th December 2017


        Dear Christophe

        RENOIR INVESTMENTS LIMITED - ACCOUNT NO: 523998

        We should be grateful if you could please arrange the following transfer:

        Amount:                 USD 650,000.00 (Six hundred and fifty thousand US Dollars)
        Receiving Bank:         Mashreq Bank, Dubai UAE
        Swift Code:             BOMLAEAD
        Receiving Bank Correspondent Details:
        Bank Name:              Deutche Bank Trust Co America
        SWIFT Code:             BKTRUS33
        Beneficiary Name:       Credit Fancier, Dubai UAE
'-··'   Account Number:         AE22 0330 0000 1910 0150 352
        Payment Details:        Cezanne   10-3-312~0-0000003


        Thank you for your assistance in this matter.

        Yours sincerely
        For and on behalf of
        Renoir vestments Limited




        Plutus Limited
                                                                                 -~LeP~
                                                                        Opus Management Limited
        Corporate Director                                              Corporate Director


                  Registered Office: PO Box 139, 9-12 The Grange, St Peter Port, Guernsey, GY1 3JL
                                    Tel: (44) 1481 754700 Fax: (44) 1481 728600
                                               Registered Number: 57825
Case 1:19-mc-00157-DLC Document 4-1 Filed 03/28/19 Page 20 of 43




                EXHIBITE
     Case 1:19-mc-00157-DLC Document 4-1 Filed 03/28/19 Page 21 of 43




                           WIRE INSTRUCTIONS f<O.R SBFP. CURRENCY - USD

 I
r±l
                                        NOOR TSLAMJC BANK
      Receiving bank name:
      i~~civing·b~-sWn:.Y-cori~NiSr.AEAD-·             --··-·--------·-··-------------


      Bank name                         Cmbank New York
     ·sWifiood.c- ····-·-----·--··-------------- -- crri:US33_________ ----·-··----- --·--·------··-

      Beneficiary name:                 CREDIT FONClER




                                        AE870520002410799420026
      Bcnefictary Account Number:

      Payment details/other             Cezanne 10·3·312·0·0000003
      information:                      (Your account number)     ·

                                                                                                   "
Case 1:19-mc-00157-DLC Document 4-1 Filed 03/28/19 Page 22 of 43




                S<xicti.:.~       Baucain: ct Vidw:iain: Prin:i.:


                                          WIRE INSTRUCTIONS FOR SBFP. CURRENCY - USD




I
                                                                 MASHREQBANK
i Rece1Ving bank name:
'
:-R_;~ivl;;g         bank       sm            COD~--BOMLAEAn                             ---·------------------

1--··- -·--···-·-·· --- ---·--· -··· ··--·-·-··-------····--·---·· -- - - - - · - - - · - · - - - - - - - - · - · ·   ·--··-·---------------------·--·!
i Receiving bank address:                                        Dubai, UAE                                                                           ,


!Banlt name                                                      DEUTCHE BANK TRUST CO AMERICA
i-·-··--------·- - - - - - - - - - - - - - ---··----------·--------------·-·---·---·---·-·---------·· J
jS\VIFT code                                                     BKTRUS33                                                                             l

; Beneficiary name!                                               CREDIT FONCIER
''
;--·--·----------------------~-----------·---·-·-----------


: Beneficiary address;                                            Dubai, UAE

                                                                 AE220330000019100150352
! Beneficiary Account 1'.'umber:
i Payment details/other                                           Cezanne 10-3-312-0-0000003
; information:                                                    (Your account number)
'
Case 1:19-mc-00157-DLC Document 4-1 Filed 03/28/19 Page 23 of 43




                 EXHIBITF
                                                 Case 1:19-mc-00157-DLC Document 4-1 Filed 03/28/19 Page 24 of 43
Leigh Dig~.rd
From: _;;;v                                                                                          Abraham Ong <abraham@vitaluae.com>
Sent:                                                                                                17 December 2017 07:04
To:                                                                                                  Shane Le Prevost
Cc:                                                                                                  Lee Falla; Leigh Digard; amanda.perry@vitaluae.com; Patricia Pluvinage; Luda Sheremet
Subject:                                                                                             Re: URGENT Re: Cezanne - follow up documents


Dear Shane.,

We confirmed receipt of the first paymentof$650,000, please take .note that bank deducted their charges which
is $4,029.50; Therefore the balance available in Cezanne bank account is $645,970.50.

Please find attached notification, as per the bank - transfer has been treated null and void as initiated by
Remitter. Please confirm to us that this is the current situation? or please contact your bank if you did not
initiate the funds return request.

We kindly remind you of my email regarding Vital invoice, we are still waiting for you advise.


      -••. •   ~~·-   •••'r_.•   •"""'°~"   · - · • •• • • • • · - · · - · - · · · · - H , , . H O k • • • •   H   • • •   o •••••••'''• • •• • •-'-•   '•o - - • • ...... • • •   •• '•• , ... _. ...... , , ••' ,,   •




         --~-------------··--------·--:- ~'i~:i:~n;.-;y.:. 1'!?.~l.-~:-                                                                            ------=----.----··---·· ------·




                                                                                                                                                                                                                           1
Case 1:19-mc-00157-DLC Document 4-1 Filed 03/28/19 Page 25 of 43




                EXHIBIT GI
     Case 1:19-mc-00157-DLC Document 4-1 Filed 03/28/19 Page 26 of 43




                                      Administration Address:             .
                   PO Box 139, 9-12 The Grange, St Peter Port, Guernsey, GYl 3JL
                          Tel: (44) 1481 754700 Fax: (44) 1481 728600

BY EMAIL ONLY
Christophe Lalandre
Bank Lombard Odier & Co Ltd
The Fairmont
25th Floor
Sheikh Zayed Road
PO Box 212240
Dubai, UAE

 Ref:  SLP/g-kv-loi                                                                   5 SERIES
'Date: 1at11 December 2017                                                               '
                                                                                               . · INITIAUOATE .
                                                                                     INPUT
                                                                                                  L:::5P.
Dear Christophe                                                                                  INITIAUOATE
                                                                                     POSTED
                                                                                                  15-02.
RENOIR INVESTMENTS LIMITED - ACCOUNT NO: 523998

We should be grateful if you could please arrange the following transfer:

Amount:                 USO 660,000.00 (Six hundred and sixty thousand US Dollars)
Receivf ng Bank:        Noor Islamic Bank, Dubai UAE
Swift Code:             NISLAEAD
Receiving Bank Correspondent Details:
Bank Name:              Citibank, New York
SWIFT Code:             CITIUS33


Beneficiary Name:       CREDIT FONCIER, Dubai, UAE
Account Number:         AE87 0520 0024 10799420 026
Payment Details:        Cezanne 10-3-312-0-0000003

Thank you for your assistance in this matter.

Yours sincerely
For and on behalf of
Renoir Investments limited
                                      ..   -   ...
                                                          .-<;;?
                                                     :.;_,,.....··




Plutus Limited                                                       Opus Management Limited
Corporate Di rector                                                  Corporate Director



          Registered Office: PO Box 139, 9-12 The Grange, St Peter Port, Guernsey, GYl 3JL
                            Tel: (44) 1481 754700 Fax: (44) 1481 728600
                                     Registered Number: 57825
              Case 1:19-mc-00157-DLC Document 4-1 Filed 03/28/19 Page 27 of 43

        Socictc Baucairc ct Fiduciairc                   Prin~-;c



                          WIRE INSTRUCTIONS FOR SBFP. CURRENCY - USD




                                           NOOR ISLAMIC BANK
Receiving bank name:

Receiving bank SvVJFT CODE:                NISLAEAD

Receiving bank address:                    Dubai UAE
                                                 1




~ank   name                                Citibank New York
SWIFT code                                 CITIUS33

Beneficiary name:                          CREDIT FONCIER

Beneficiary address:                       Dubai, UAE

                                           _AE870520002410799420026
Beneficiary Account Nmnber:

Payment details/other                      Cezanne 10-3-312-0-0000003
information:                               (Your account number)




                 - - - - - - - - - - - - - - - · ···--.· - - · · · · - · - · · - · - · · - - - - - - -
   Societe Bancaire et Fiduciaire Privee     Registered Office: Rue Bandar Es Salam 10, Fornboni,
   Comoros
   info@sbforivee.com
Case 1:19-mc-00157-DLC Document 4-1 Filed 03/28/19 Page 28 of 43




                EXHIBITH
              Case 1:19-mc-00157-DLC Document 4-1 Filed 03/28/19 Page 29 of 43

Lee Falla

From:                          Amanda Perry <amahda.perry@vitaluae.com>
Sent:                          20 December 2017 06:39
To:                            Leigh Digard; Lee Falla; Shane Le Prevost
Cc:                            Patricia Pluvinage; Luda Sheremet; Abraham Ong
Subject:                       Remittance/ Balance Cezanne Lim.ited



Dear Leigh,

Hope all is well with you.

I would like to confirm that the second payment of $660,000 have landed to Cezanne Account.

At the moment Cezanne Limited account has an available balance of $1.305 .941. We've initiated the
payment request to India, and we're just waiting for the RM-SBFP's confirmation to process the payment
which is today.

I also like to touch base re the invoice sent by my team for Vital Corporate Solutions services, we would
appreciate hearing from you/your team as we are now done with the business incorporation and bank
account opening.

I look forward hearing from you.


Thank you.




Amanda K. Perry Dip (JTM); TEP

Managing Director

Vital Corporate Solutions

PO Box 936117

Office 1602; 16th Floor

HHotel

1, Sheikh Zayed Rd

Dubai, United Arab Emirates

Tel +971 4 432 3539

Mob +971 58 970 8636

Mob +971 50 396 9712

                                                      1
Case 1:19-mc-00157-DLC Document 4-1 Filed 03/28/19 Page 30 of 43




                 EXHIBIT I
            Case 1:19-mc-00157-DLC Document 4-1 Filed 03/28/19 Page 31 of 43


VIT/\L                                                                       Patricia Pluvinage <patricia@vitaluae.com>



ACCOUNT CLOSURE - Cezanne Limited
20 messages

kataryna.ryzovska@sbfprivee.com <kataryna.ryzovska@sbfprivee.com>                         Thu, Apr 5, 2018 at 6:34 PM
To: Amanda Perry <amanda.perry@wearevitality.com>
Cc: Patricia Pluvinage <patricia@vitaluae.com>, Laura <laura.meier@sbfprivee.com>, diana.romanova@sbfprivee.com,
Daria Chekhova <daria.chekhova@sbfprivee.com>, Luda Sheremet <luda@vitaluae.com>, Ram
<abraham@vitaluae.com>, info@sbfprivee.com

  Dear Amanda Perry,
  I inform you that the funds were credited back to the bank account Cezanne. It had been offered to issue a cheque in
  the amount of the outgoing transaction P-120023, however the details for the cheque issuance have not been
  received upon request.

  Based on refusal to provide information reasonably requested by SBFP, refusal to cooperate with SBFP in
  investigation of violations and identification of the Client, the compliance department has resolved to close the
  account Cezanne.
  Please provide the address where the cheque is to be send.


  Kataryna Ryzovska
  Client Relationship Manager
  Societe Bancaire et Fiduciaire Privee
  https://sbfprivee.com/
  +27(21) 813 6707
  +372 5453 2654


                                                 ------------
Amanda Perry <amanda.perry@wearevitality.com>                                              Fri, Apr 6, 2018 at 8:54 AM
To: kataryna.ryzovska@sbfprivee.com
Cc: Patricia Pluvinage <patricia@vitaluae.com>, Laura <laura.meier@sbfprivee.com>, diana.romanova@sbfprivee.com,
Daria Chekhova <daria.chekhova@sbfprivee.com>, Luda Sheremet <luda@vitaluae.com>, Ram
<abraham@vitaluae.com>, info@sbfprivee.com

  Dear Kataryna
                                                   I

  Please be advised that we have not received ybur request for cheque details.
                                                   I
                                                   !

  The funds were only recredited to our account tWo
                                                 I
                                                    days ago and your email below is your first correspondence to us
  on the matter.                                 i


  We have been more than forthcoming for your requests for every piece of information in a timely manner, we have
  never refused to provide you with information, in fact the quite the opposite, you have refused to respond to our
  requests for further information so your claim is refuted.

  We are checking with our lawyers and bankers about the return of funds as it is very unlikely that a foreign issued
  cheque can be deposited into our Dubai bank account. We would prefer a bankers draft or wire transfer. Therefore
  please await our further instructions.

  Regards

  Amanda Perry
  Chief Executive Officer

  M: +971 58 970 8636
  W: +971 4 886 6699

  amanda.perry@wearevitality.com
Case 1:19-mc-00157-DLC Document 4-1 Filed 03/28/19 Page 32 of 43




                 EXHIBIT J
                          Case 1:19-mc-00157-DLC Document 4-1 Filed 03/28/19 Page 33 of 43




Amanda Perry <amanda.petry@wearevitallty.com>
to kataryna.ryzovska, me, Laura, dlana.romanova. Daria, Luda, Ram, Info •
                                                                                                                                                      Fri, Apr 6, 8:54 AM   *    ~


Dear Kataryna

Please be advised that we have not received your request for cheque details.

The funds were only recredited to our account two days ago and your email below is your first correspondence to us on the matter.

We have been more than forthcoming for your requests for every piece of Information in a timely manner, we have never refused to provide you with Information, in fact the quite the
opposite, you have refused to respond to our requests for further Information so your claim is refuted.

We are checking with our lawyers and bankers about the return of funds as it Is very unlikely that aforeign issued cheque can be deposited into our Dubai bank account We would prefer a
bankers draft or wire transfer. Therefore please await our further instructions.

Regards

Amanda Perry
Chief Executive Officer

M: +971 58 970 6636
W: +971 4 866 6699




  kataryna.ryzovska@sbfprlvee.com                                                                                                                              Apr 16, 2018, 8:24 PM
  to Laura, dlana.romanova, Darla, Luda, Ram, Info, dept.compliance, Amanda, me ,,.

  Dear Amanda,                     .                      ..
  The cheque Is lo be Issued in the name of the company the corporate bank
  account was opened for.
  Please provide the address where the cheque is to be send, otherwise the.
  cheque will be sent to the registered address of the company.

  Sincerely,
Case 1:19-mc-00157-DLC Document 4-1 Filed 03/28/19 Page 34 of 43




                EXHIBITK
Case 1:19-mc-00157-DLC Document 4-1 Filed 03/28/19 Page 35 of 43
Case 1:19-mc-00157-DLC Document 4-1 Filed 03/28/19 Page 36 of 43




                EXHIBITL
         Case 1:19-mc-00157-DLC Document 4-1 Filed 03/28/19 Page 37 of 43


VIT/\L                                                                  Amanda Perry <amanda.perry@vitaluae.com>



Fwd: ACCOUNT CLOSURE - Cezanne Limited
2 messages

Patricia Pluvinage <patricia@vitaluae.com>                                       Wed, Aug 1, 2018 at 11:14 AM
To: luda Sheremet <luda@vitaluae.com>, yvonne@vitaluae.com, Amanda Perry <amanda.perry@vitaluae.com>

 Hi Team,

 Please see the reply of SBFP from our email.


        Good afternoon Sir,

        unfortunately we need to notice that the only possible way to give your funds back is by cheque. Any
        transfers are not possible.


        Best regards,
        Compliance Department
        SBFP Bank




        Begin forwarded message:

       From: dept.compliance@sbfprivee.com
       Subject: Re: ACCOUNT CLOSURE - Cezanne Limited
       Date: July 30, 2018at12:35:18 PM GMT+4
       To: Patricia Pluvinage <patricia@vitaluae.com>

       On 2018-07-22 13:21, Patricia Pluvinage wrote:

               Dear Kataryna;
               I hope this email finds you well.
               I've been informed by a number of local banks that we are not able to
              deposit the cheque that was issued by your bank in the name of Cezanne
              limited FZE, in which causing big issue, that we still not have access
              to our funds.
              We would need to cancel the manager's cheque and transfer funds to
              relevant local bank account once we have gained the account details.
              We require you to give us the timeline and procedure with regards to
              cancellation of cheque and transfer of funds to the relevant bank
              account.
              We are giving you advance notice of what is required from your side.
              Please be ready to make this transfer on our urgent request.
              We look forward to hearing from you shortly.
              Kind Regards,
              PATRICIA PLUVINAGE
              Director
              VITAL CORPORATE SOLUTIONS FZ LLC
              PO Box 128112
              Tel: +971 503140785
              E: patricia@vitaluae.com
              Web: www.vitaluae.com [3]
              A PERSONAL SOLUTION IS A VITAL PART OF OUR SERVICE.
              DISCLAIMER:
              The information transmitted is intended only for the person or entity
              to which it is addressed and may contain confidential and/or
              privileged material. Any review, retransmission, dissemination or
              other use of, or taking of any action in reliance upon, this
              information by persons or entities other than the intended recipient
              is prohibited. If you received this in error, please contact the
              sender and delete the material from any computer. Vital does not
              accept responsibility for the accuracy or completeness of this message
Case 1:19-mc-00157-DLC Document 4-1 Filed 03/28/19 Page 38 of 43




                EXHIBITM
                            Case 1:19-mc-00157-DLC Document 4-1 Filed 03/28/19 Page 39 of 43




   Fwd: Socie1e Bat\Caire et Fiduclaire Priveo {SBFP) bank License.and passport copies                                                                                                                                         Detai!s   we
   To:   kcheh~bi@omai!.co1n,       Cc: Amanda I<. Perry,   lv-Oa Shereml.)t,   Ra.m




   Dear Sir,



   I have been asked by Amanda Perry, Dl'ector and slgnatcuy of Cezanne Limited FZE to email to you !he SOCl4lb Bancalre at Fiduclalre PrltAe (SBFP) bank Ucense ard Amanda's passpon copies.



   Wllh regards to your conversation you had with Amanda Perry on lho phone on Fr'day 3"' August 2018.


   ~round               Information;



   Cezanne Uml!ed FZE opened an ollsh:Jre bank aCCO".mt with SBFFriVee Bank, Wt did an lhe dudilgence prior lo opening !ht bank account. SBFPrlvee Ban!< supplied us with lhelr lloense and a company prese'lla!lon regard'ng !h&lr
   company a.'ld I! was all fine. We !herefore went ahead and opened M off$110re ba'lk account with SBFPrlvee Bank. We transferred II'"' money IO !he bank once the acro<mt was aper~. Altar 2 or3 weeks !he benel!clary did not receive
   the money and we made connect with the bank Straight away. SBFPrlvea bank IO!d us that the rroney was on t"ld with lh• Central Bani<, but wa never received any prcol lhat the money was with 11\e Central Ba~k or Iha banellciary's
   bank. we maoe several requeS1s Dy GIT.all Of proof. oiit we recel\'e<f notning.




    CurrenUy we have a cheque that been Issued by SBFPrlvae Bank fa 1,305.017.0l! USO, but evexy bank that"" have spoken IO In Iha UAE and other off•hore cowiules have refused to open 11'.e aocouot, becauSe they state that lh•
    cheque vlln not clear. Ono bank In UAE has alread)• dealt with SBFPrlvee Bank ard had a veiy tad experience. A cheque deposited wllh ttem d'<ln' clea< and tt causea a big Issue foe ttieir client. We are vary concerned abotJI lh'.s
    cheque and we have requested SBFPrt/68 Bank to cancel lhe cheque and transfer !he money di:a<:t Into a nomanties bani<, but !he corraspondence from SBFPrlvee Bank COmp!lanca Department states !hat they cannot traMfer the
    money and we have to bank !he Clleque. l! we can get the money 1ta0sferred, we have a bank tllat will open "'"bank a=u.i straight away!


    We- woo.Id appreciate you: help In lhis matter because It Js now becoming urgent for our dent's company to be able to get hfs funds translened k> UAE as a matter ot utgency.


    If you require anymore lnbm1ation, please do no[ heslate to contact me.



    Kind Ragaros,


    YVonne


    Yvonne Spiller on behal! of Amanda Peny
    Manat\MnM1t r.nnm11tanf




=:mail reply from the Comoros Embassy in London:
Khaled Chehab!                fl'                                                                                                                                                                        August 6, 2018 at 5:14          PM
Re: Societe Bancaire et Fiduciaire Prlvee (SBFPJ bank License and passport copies                                                                                                                                                 Detalls
To: Yvonne Spiller,. Cc: i\mandli K. Perry,                       Luda Sheremet,             Ram


Dear Ms Spil!er,

There are a numoor of clear Indicators mat you and/or your cl!ll!lt may have been subjects of a scant
     1. There are no •off-shore• banks or any such similar service providers In the C-Omoros.
     2. SBFP does not appear on the Central Bank's list of accredited and licensed banks In tile Comoros. (see: ll!!P.:/NlwW.ba~res.km/lndex.PllQ1.mige=etabnssements-de-
         ldfilfil)
     3. Their Contacts page only offers Skype communication.
     4. Their listed numbers are In the UK and South Africa. Nobody answers the UK number and it Is diverted to a mobile number.
     5. Their KYC Is not compl!ant as they process everything through e-mall not the required examination or the original papers and the personal physical Interviews.
     6. The website which corresponds with IP address: 88.60.2.13 is registered In Stockholm, Sweden, and hosts other seemingly dubious websites. (Use whois 68.60.2.13 and then
        try "reverse whols")
     7. Atthough the contact person on the website has a name similar to that of an established business lawyer in Moroni. However, his contact telephOne number (620) 544·0323 is
        in Indonesia.
eased on the above, I cannot see any direct Comoros nexus, and suggest you contact the ponce In UAE where your firm and the client are based.

I hope you find the above useful, and I am sorry that I could not be of much help at this stage, but please feel free to contact me again if you need any further help.

All the best

Khaled Chehab!
Honorary Consul (London. UK)
Union of the Comoros
Case 1:19-mc-00157-DLC Document 4-1 Filed 03/28/19 Page 40 of 43




                EXHIBITN
            Case 1:19-mc-00157-DLC Document 4-1 Filed 03/28/19 Page 41 of 43




--------- Forwarded message ----------
From: CLESCA Isabelle [CFF] <isabelle.clesca@creditfoncier.fr>
bate: Tue, Sep 11, 2018 at 2:13 PM
Subject: Fwd: Qpen Bank Account with Credit Foncier
To: "yvonne@vitaluae.com" <yVonne@vitaluae.com>


              Madam,
              We received your email below with the attached documents.
              We warn you that this is a fraud.
              All these documents are forgeries.
              They do not come from Credit Fonder and its employees
              We do not open, and never have neither any account to receive funds, since our only
activity is to grant real estate loans.
              These usurpers do not belong to our staff but only try to obtain from you a bank transfer.
              These persons used illegally the name of our Company to get money.
              And then, we invite you to consider all these documents ar~ false.
              Best regards

                                     Isabelle CLESCA[s}j,]Direction Juridique
                                     [~}j,]4   quai de Berey - 94224 _Charenton Cedex[s}j,]01 57 44 85 21
                                     isabelle.clesca@creditfoncier.fr
    CRdDIT PONCU!R
                                     creditfoncier.com
Case 1:19-mc-00157-DLC Document 4-1 Filed 03/28/19 Page 42 of 43




                EXHIBITO
               Case 1:19-mc-00157-DLC Document 4-1 Filed 03/28/19 Page 43 of 43


VIT/\L     . . , :. ·u..   . . . ·.,·
                                                                                                           Amanda Perry <amanda.perry@vitaluae.com>



Fwd: ACCOUNT CLOSURE - Cezanne Limited
4 messages

Yvonne Spiller <yvonne@vitaluae.com>                                             Sun, Aug 19, 2018 at 4:38 PM
To:.dept.compliance@sbfprivee.com
Cc: Amanda Perry <amanda.perry@vitaluae.com>, Luda Sheremet <Luda@vitaluae.com>, Abraham Ong
<abraham@vitaluae.com>

  Dear Compliance Team,

 We now need urgent help with this matter, because ALL the banks in UAE have refused to accept the cheque provided by
 SBFP Bank and we urgently require our funds by bank transfer from your side. We have Noor Bank in the UAE that will only
 accept the bank transfer and this need to be done as a matter of urgenancy.

 SBFP Bank have had our money since last year and situation has dragged on for too long and we need to get this resolved.

 We have been trying to make contact with you for months without success, please provide me with a contact number
 so that we can have a conversation with regards to this urgent issue we have.

 Our business in India is suffering and if we are unable to get funds transferred to the business by the 1st September it will go
 bankrupt. If our company does go into bankruptcy we will hold SBFP Bank fully responsible.

 We urgently require the help and intervention of SBFP Bank to give us our funds by bank transfer immediately.

 I look forward to hearing from you as soon as possible, so we get the funds in time.


 Kind Regards,

 Yvonne

 Yvonne Spiller
 Management Consultant

 Vital Corporate Solutions FZ LLC
 PO Box 128112

 Tel +971503140785
 Mob +971 55 5897152
 E: yvonne@vitaluae.com
 Web: www.vitaluae.com




   V T/\L                       CORPORA.TE SOLUl!ONS


                                                                            Best Business Start Up Solutions
                                                                            Company· UAE &
                                                                            Most InfluentialWoman in Wealth
                                                                            Management Planning 2017
                                                                            Vital Corporate Solutions
 A personal solution is a Vital part of our service.

 Disclaimer:
 The information transmitted is intended only for the person or entity to which it is addressed and may contain confidential and/or privileged material. Any
 review, retransmission, dissemination or other use of, or taking of any action in reliance upon, this information by persons or entities other than the intended recipient is
 prohibited. If you received this in error, please contact the sender and delete the material from any computer. Vital does not accept responsibility for the accuracy or
